Citation Nr: 0515913	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  02-13 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to October 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia which denied the veteran's claim of 
entitlement to TDIU.  The veteran filed a notice of 
disagreement in regards to the February 2001 rating decision.  
He requested review by a decision review officer (DRO).  The 
DRO presided at a hearing, conducted a de novo review of the 
claim and confirmed the RO's decision in a July 2001 
statement of the case (SOC).  The appeal was perfected with 
the timely submission of the veteran's substantive appeal in 
August 2001.

This claim was previously before the Board in June 2004.  At 
that time, the claim was remanded to obtain the veteran's 
vocational rehabilitation folder and to afford the veteran a 
VA social industrial survey.  After this development was 
completed, the case was returned to the Board.  

Matters not on appeal

In the February 2001 rating decision, the RO denied an 
increased rating for service-connected right knee injury with 
traumatic arthritis, status post total knee replacement.  The 
veteran completed an appeal of this decision with the timely 
submission of his substantive appeal in August 2001.  
However, in a statement signed by the veteran and received by 
the Board in May 2005, the veteran indicated that he wished 
to withdraw his appeal of this claim.  Accordingly, that 
issue is no longer before the Board on appeal.  See 38 C.F.R. 
§ 20.204 (2004). 

The veteran's representative argued during the July 2001 DRO 
hearing that the veteran had presented implied claims for 
TDIU in February 1995 and May 1998.  See the hearing 
transcript at 1-2.  This argument is meaningless as to the 
matter currently before the Board, entitlement to TDIU, 
because the date of filing of the claim is irrelevant   By 
law, the Board must consider all evidence, no matter when 
submitted.  See 38 U.S.C.A. § 7104(a) West 2002).

The date of filing of a claim is relevant to the effective 
date assigned once the claim is granted.  See 38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2004).  As will be 
discussed below, TDIU will remain denied based on the 
evidence of record.  Therefore, any argument concerning an 
effective date for TDIU is moot.



FINDINGS OF FACT

1.  The veteran's right knee disability, currently evaluated 
as 60 percent disabling, is his only service-connected 
disability.

2.  The medical and other evidence of record does not 
demonstrate that the veteran's service-connected disability, 
alone, renders him unable to secure or follow a substantially 
gainful occupation.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to TDIU.  He essentially 
claims that he is unemployable solely as a result of his 
service-connected right knee disability.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  The VCAA is accordingly applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the July 2001 SOC and the December 2004 
supplemental statement of the case (SSOC) of the pertinent 
law and regulations, of the need to submit additional 
evidence on his claim, and of the particular deficiencies in 
the evidence with respect to his claim.  An additional SSOC 
dated in January 2003 noted the particular deficiencies in 
the evidence associated with the veteran's claim.

A letter was sent to the veteran in June 2000.  That letter 
informed the veteran that VA had received his claim for TDIU, 
but that more information was needed before his claim could 
be processed.  The letter requested the veteran to submit a 
complete mailing address for G.R.N. Recovery so that 
pertinent records from that facility could be obtained on the 
veteran's behalf.  A follow-up letter was sent to the veteran 
in July 2000, indicating that VA had received the information 
requested from the veteran in the June 2000 letter.  The 
letter asked the veteran to "please submit copies of all 
medical records showing treatment for your disabilities, or, 
if you prefer, we will request those records for you."  
Copies of VA Form 21-4142, Authorization and Consent to 
Release Information, were enclosed, and the veteran was told 
to complete a separate form for each facility where he 
received treatment.  

More significantly, letters were sent to the veteran in April 
2003 and June 2004 which were specifically intended to 
address the requirements of the VCAA.  The veteran was 
informed of the evidence needed to substantiate his claim for 
TDIU.  Specifically, the June 2004 letter informed the 
veteran that "You may be entitled to compensation at the 100 
percent rate if you are unable to secure and follow a 
substantially gainful occupation solely due to your service-
connected disabilities.  To qualify for a total disability 
rating on this basis, you must have: one service-connected 
disability ratable at 60 percent or more."  Thus, the 
letters, along with the July 2001 SOC and the January 2003 
and December 2004 SSOCs, not only notified the veteran of the 
evidence already of record, but also notified him 
specifically of the additional evidence that was needed in 
his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the June 
2004 letter, the veteran was informed that VA was responsible 
for getting "relevant records from any Federal agency.  This 
may include medical records from the military, from VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration."  
The April 2003 letter also stated that VA would help him get 
such things as "medical records, employment records, or 
records from other Federal agencies," but he must provide 
enough information about these records so that they could be 
requested on his behalf.  Both letters also stated that a VA 
medical examination would be provided if it was necessary to 
make a decision in his claim. 

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The June 2004 letter informed him that VA would make 
reasonable efforts to obtain "relevant records not held by a 
Federal agency.  This may include records from State or local 
governments, private doctors or hospitals, or current or 
former employers."  The June 2004 letter stated the veteran 
must give enough information about these records so that they 
could be requested from the person or agency that has them, 
and emphasized that "it's your responsibility to make sure 
that we receive all requested records that aren't in the 
possession of a Federal department or agency."  Copies of VA 
Form 21-4142, Authorization to Release Information, were 
enclosed with the June 2004 letter.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The June 2004 letter requested: "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  The Board believes that this request 
substantially complies with the requirements of 38 C.F.R. § 
3.159(b) in that it informed the veteran that he could submit 
or identify evidence other than what was specifically 
requested by the RO.

The Board finds that the June 2000, July 2000, April 2003 and 
June 2004 letters together properly notified the veteran of 
the information, and medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim, 
and they properly indicated which portion of that information 
and evidence is to be provided by the veteran and which 
portion VA would attempt to obtain on behalf of the veteran.  

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his TDIU claim, which was by rating decision in February 
2001.  However, the veteran was subsequently provided with 
VCAA notice through the April 2003 and June 2004 VCAA 
letters, and the claim was readjudciated with the application 
of the VCAA standard of review in the July 2001 SOC and 
subsequent SSOCs.  The veteran was provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to the VA notice.  Therefore, there is 
no prejudice to the veteran in proceeding to consider his 
claim on the merits.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).  Thus, any VCAA notice deficiency has been rectified.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005) that timing 
errors such as this do not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  In Mayfield, the timing-of-notice error was found to 
be sufficiently remedied and cured by subsequent provision of 
notice by the RO, such that the appellant was provided with a 
meaningful opportunity to participate effectively in the 
processing of her claim by VA.  The veteran has pointed to no 
prejudice resulting from the timing of VA's notice.  Indeed, 
in a February 24, 2005 letter to the VA Appeals management 
Center the veteran stated "I have responded to your letter 
by sending in everything you have asked for."

Because there is no indication that there exists any evidence 
which could be obtained which would have an outcome of this 
case, no further VCAA notice is necessary.  See DelaCruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
The Board's June 2004 remand was calculated to ensure that 
all pertinent evidence was associated with the veteran's 
claims folder.

In particular, the RO has obtained the veteran's VA and 
private treatment records.  The RO also obtained the 
veteran's Social Security Administration (SSA) determination 
letter and the medical records used in making that 
determination.  The veteran was provided a VA examination in 
May 2000 and a VA social industrial survey in June 2004, the 
results of which will be referred to below.  The report of 
the May 2000 VA medical examination reflects that the 
examiner recorded the veteran's past medical history, noted 
his current complaints, conducted a physical examination and 
rendered appropriate diagnoses and opinions.  

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2004).  As indicated in the Introduction 
above, the veteran provided testimony before a DRO in July 
2001.  Neither the veteran or his representative has 
indicated the existence of any other evidence that is 
relevant to his appeal.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2004).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2004).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  
38 C.F.R. § 4.16(a) (2004).
The Court noted the following standard announced by the 
United States Circuit Court of Appeals in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is an 
inability to engage in substantial gainful activity.  
The question must be looked at in a practical manner, 
and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is 
realistically within the physical and mental 
capabilities of the claimant.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91. 

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.         38 C.F.R. §§ 3.341, 4.16, 4.19 (2004).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  38 C.F.R. § 4.16(a) 
(2004).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321.

Factual background

As noted in the Introduction above, the veteran served on 
active duty from August 1973 to October 1975.  Following 
separation from service, the veteran completed religious 
education studies from Fall 1977 to April 1979, receiving an 
associate's degree in biblical studies.  His subsequent work 
history is a bit confusing, as the veteran has given 
contradictory dates as to his employment subsequent to 
service.  However, from the record it can be ascertained that 
the veteran was employed as a counselor from January 1981 for 
a period of about four years.  From March 1984 to August 
1984, he was employed as a child care worker.  The veteran 
completed a religious education program from Fall 1984 to 
July 1987, receiving a Master of Divinity.  From August 1984 
to June 1987 he was a school bus driver.  He was a counselor 
for student support services at a college from July 1987 to 
January 1989.  From January 1989 to July 1989 he was an 
assistant pastor in a church.  In February 1990, he was 
employed at a drug and alcohol treatment facility until 
September 1993.  

In a May 1994 psychiatric evaluation for SSA disability 
benefits, the veteran indicated that he "can't do any work 
at all and is so worried about his physical problems that he 
cannot think about anything else."  A diagnosis of dysthymia 
was made.  

A SSA determination letter from that same month indicated 
that "while medical records show that you have degenerative 
arthritis, right total knee replacement, and a mood disorder, 
you are still capable of lighter work that does not require 
extended periods of attention and concentration."  A 
reconsideration decision by SSA in October 1994 stated that 
"though you may still experience some discomfort from your 
knee replacements, you still have the ability to carry out 
all normal daily activities without assistance."  The 
veteran was eventually granted SSA benefits in November 1995 
for posttraumatic arthritis of both knees.

The veteran applied for VA vocational rehabilitation in June 
1994, January 1996 and April 1997.  In a July 1997 narrative 
counseling report, the veteran indicated that he resigned 
from his job in 1993 due to knee pain and swelling.  He 
described his service-related disabilities as "severe pain 
in back and both knees for which he has been given a 60 
percent disability rating."  He also stated that he resigned 
from his job as a pastor due to "self-medicating."  The 
veteran indicated that ingestion of muscle relaxers "makes 
him sleepy and makes it difficult for him to work."  The 
veteran also stated that he felt he could work in social 
services "as long as there is not too much lifting and 
carrying involved."  The rehabilitation specialist's 
recommendation, in light of his service-connected and non 
service-connected disabilities, was to "see if employment in 
a social service or counseling area can be obtained."  

The veteran filed his TDIU claim in April 2000.  He presented 
for a VA joints examination in May 2000.  The examiner stated 
that the veteran had been unemployed since 1993 and ambulated 
with the help of crutches.  The examiner further opined that 
the veteran "should be able to perform an occupation that is 
sedentary activity, such as sitting at a desk.  Daily 
activities would be limited by inability to ambulate and pain 
in the knees, inability to squat, kneel and stand for 
prolonged periods of time."  

The RO denied the veteran's TDIU claim in a February 2001 
rating decision.  A hearing before a DRO was conducted in 
July 2001.  The veteran testified that at his most recent job 
at the drug and alcohol facility, his was unable to complete 
physical activities like walking with clients and standing 
for 45 minutes to teach a class.  He stated that he was asked 
to resign from that position in September 1993 because he had 
been arrested for driving under the influence (DUI) of 
alcohol.  He also testified that he resigned from his job as 
a pastor in July 1989 due to self-medication with alcohol.  

In a June 2001 letter, R.E.D., a pastor, indicated that the 
veteran "was not in any way able to do the work of the 
ministry, which requires him to be physically mobile most of 
the time."

W.M.B., M.D., submitted letters on the veteran's behalf.  In 
October 2002, he stated that the veteran had undergone 
bilateral knee replacements in the past and was "unable to 
bear weight for any significant period of time."  In 
December 2003, Dr. W.M.B. added that the veteran must elevate 
his legs constantly during the day, ice them intermittently 
and "avoid standing/walking whenever possible."  

As noted in the Introduction, the veteran's claim was 
remanded by the Board in June 2004 in order to obtain the 
veteran's vocational rehabilitation folder and provide him 
with a social industrial survey.  

The veteran presented for a VA social industrial survey in 
June 2004.  The examiner took a detailed history of the 
veteran's past employment.  The veteran informed the examiner 
that when he stands his knees swell and when he sits for over 
20 minutes his muscles cramp.  The veteran had to elevate his 
feet on a chair during the session to reduce pain.  The 
examiner stated that he felt there were a "number of factors 
that would cause much difficulty in [the veteran] being able 
to find and/or maintain regular employment.  His poor work 
history is definitely a strike against him.  He has a history 
of substance abuse, mental health and medical problems that 
would cause most employers to seek someone else.  Many 
employers would have difficulty hiring him for insurability 
reasons.  He is very high risk.  He has very few 
employability skills due to lack of experience in area of 
training.  The church is not going to hire him due to a 
history of alcohol abuse.  Even if he gets another employer 
to take a chance and hire him, it is unlikely he will be able 
to keep his job long due to his need for frequent breaks and 
regular medical appointments/hospitalizations... I would agree 
veteran is essentially unemployable with his current medical 
problems."  

Dr. W.M.B. submitted a February 2005 statement that the 
veteran had severe degenerative arthritis of his knees and is 
considered unemployable.

Analysis

As has been discussed in the law and regulations section 
above, TDIU may be awarded on either a schedular basis or an 
extraschedular basis.  As explained below, in this case only 
the schedular basis need be considered.


Schedular basis

The veteran has one service-connected disability of the right 
knee, rated at 60 percent disabling, which meets the 
schedular criteria for consideration of TDIU.  See 38 C.F.R. 
§ 4.16(a) (2004).

At the outset of its discussion, the Board wishes to make it 
clear, as has been stated in the law and regulations section 
above, that TDIU may be granted if a veteran is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities.   The veteran's 
only service-connected disability is the right knee 
disability.  In his presentation, the veteran has alluded to 
various non service-connected disabilities; however, the 
Board by law may not take these into account.  This includes 
certain problems which the veteran may believe are associated 
with or due to his service-connected right knee disability, 
such as depression and alcohol abuse.  

After having carefully reviewed the record on appeal, the 
Board concludes that the evidence demonstrates that the 
veteran's service-connected right knee disability does not 
impede his ability to follow a substantially gainful 
occupation, as that term is defined in the law.   Not one 
piece of evidence in the claims folder supports the idea that 
veteran's unemployability is due solely to his service-
connected right knee disability.  When SSA benefits were 
granted in November 1995, it was not due to the veteran's 
right knee alone, but instead to posttraumatic arthritis of 
both knees.  The opinion of the June 2004 VA examiner found 
the veteran's unemployability to be due numerous problems, 
including his "history of substance abuse, mental health and 
medical problems," not the service-connected right knee 
disability alone.  

The veteran's representative, in a May 2005 post-remand 
brief, points to the February 2005 statement of Dr. W.M.B. as 
support for the veteran's TDIU claim.  However, Dr. W.M.B. 
attributes the veteran's unemployability to degenerative 
arthritis of both knees, not just the right knee.  

The veteran himself has acknowledged that there are a number 
of non service-connected factors that contribute to his 
unemployability.  In May 1994 the veteran was diagnosed with 
dysthymia after indicating that he was unable to complete any 
tasks due to worrying about his physical problems.  During 
his July 1997 counseling session for vocational 
rehabilitation, the veteran did not attribute his 
unemployment solely to his service-connected right knee.  
Instead, he indicated that severe pain in the back and both 
knees preventing him from working.  He has also stated that 
taking muscle relaxers makes him sleepy and difficult for him 
to work.  Additionally, he has indicated that he was 
terminated from previous jobs for "self medicating" and 
alcohol abuse.  

The Board acknowledges that the veteran is significantly 
limited in terms of mobility due to his service-connected 
right knee.  The May 2000 VA examiner found the veteran's 
daily activities would be limited by an inability to ambulate 
and would have difficulty squatting, kneeling and standing 
for a long period of time.  Therefore, the veteran would not 
physically be able to perform ministry work, which according 
to Pastor R.E.D. is of a very mobile nature.  

However, because the veteran could not be employed in the 
ministry does not mean he is unable to follow a substantially 
gainful occupation.  The May 2000 joints examiner indicated 
that "the veteran should be able to perform an occupation 
that is sedentary activity, such as sitting at a desk."  

The Board wishes to make it clear that the veteran's service-
connected right knee disability undoubtedly interferes with 
his industrial capacity.  However, any such interference is 
reflected in the disability ratings that are currently 
assigned. 
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1 (2004).  Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

The veteran's representative has emphasized that the Board is 
required to consider the veteran's level of education, 
special training and previous work experience in a TDIU 
claim.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2004).  In this 
case the veteran has education in religious studies and prior 
experience with ministry work.  However, the veteran has 
indicated that his ordination was revoked due to his alcohol 
abuse, so a job in the ministry evidently cannot be 
realistically considered
In any event, the veteran has worked in a number of similar 
but  non-religious jobs over the years, mostly in the area of 
social work.  Additionally,  The veteran himself has 
indicated that he would be able to perform a job in social 
services "as long as there is not too much lifting and 
carrying involved."  

Although the veteran has difficulty with weight-bearing on 
his right knee, causing problems with ambulation, squatting, 
kneeling and standing, the May 2000 VA examiner indicated 
that the veteran would be able to perform a sedentary 
occupation.  The veteran argues this is not the case; 
however, he has not submitted objective medical evidence to 
support his theory.  See 38 U.S.C.A. § 5107(a) [a claimant 
has the responsibility to present and support a claim for 
benefits]. 

In essence, the evidence in support of the veteran's claim 
for additional monetary benefits from the government boils 
down to his bald assertions that he cannot work due to his 
right knee disability.  In evaluating the evidence and 
rendering a decision on the merits, the Board is required to 
assess the credibility, and therefore the probative value, of 
proffered evidence in the context of the record as a whole. 
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  
In this case, the totality of the evidence, including 
assessments by VA and SSA, clearly demonstrates that the 
veteran can work.  Thus, although the Board has taken the 
veteran's statements into consideration, it attaches little 
weight of probative value to the veteran's own self-
assessment.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [VA cannot ignore a veteran's testimony simply because 
the veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].

In short, the Board finds that sedentary employment is 
"realistically within the physical and mental capabilities" 
of the veteran.  See Moore, 1 Vet. App. at 359.  Therefore, 
the Board concludes that the veteran's service-connected 
right knee disability does not affect his ability to secure 
and follow a substantially gainful occupation.  38 C.F.R. 
§ 4.16 (2004).  

The Board cannot ignore the veteran's history of alcohol 
abuse as affecting his ability to secure or follow a 
substantially gainful occupation.  The veteran has indicated 
a number of times that he was asked to resign from his most 
recent job in 1993 due to drinking.  He also stated that 
ordination was revoked in 1989 due to self-medication with 
alcohol.  The veteran, in a February 2005 statement, 
indicated that his drinking was related to "self-medication 
to alleviate knee pain."  The motives behind the veteran's 
consumption of alcohol are irrelevant.  Instead, the fact 
that his non service-connected alcohol abuse negatively 
affected his employability further supports the idea that 
TDIU should not be granted in this case.

Based on the above, the Board has concluded that the 
veteran's claim for TDIU must be denied on a schedular basis.

Extraschedular basis

Referral to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2004) in TDIU claims only applies to those TDIU 
claims that do not meet the percentage standard set forth in 
38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b). 

38 C.F.R. § 4.16 (b) does not have to be addressed by the 
Board in the instant case.  This is because 38 C.F.R. § 4.16 
(a) is applicable to the veteran's service-connected 
disability for consideration of TDIU.  See Stevenson v. West, 
17 Vet. App. 91 (1999); Beaty v. Brown, 6 Vet. App. 532 
(1994) citing McNamara v. Brown, 14 Vet. App. 317 (1994) 
["section 4.16(b) of title 38, Code of Federal Regulations, 
provides a discretionary authority for a TDIU rating in cases 
where § 4.16(a) does not apply." (emphasis added)].

Therefore, the matter of the veteran's entitlement to TDIU 
does not warrant referral to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 4.16(b).

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that, despite arguments of the veteran's 
representative, the preponderance of the evidence is against 
the veteran's claim for a total disability rating on the 
basis of individual unemployability due to service-connected 
disability on both a schedular and extra-schedular basis.  
The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disability is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


